     Case 4:20-cr-01706-JGZ-MSA Document 30 Filed 01/12/21 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                         IN THE UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9
     United States of America,                             CR20-1706-TUC-JGZ (MSA)
10
                   Plaintiff,                             MOTION TO CONTINUE
11                                                      TRIAL AND PLEA DEADLINE
           vs.
12                                                               (Second Request)
     Carlos Victor Passapera Pinott
13
                   Defendant.
14
15          It is expected that excludable delay under Title 18, United States Code,
16   §3161(h)(7)(A) and (B) (iv) will occur as a result of this motion or an order based thereon.
17          Defendant, Carlos Victor Passapera Pinott, through counsel, requests a 90-day
18   continuance of the plea deadline set for January 15, 2021 and the trial date of February 2,
19   2021. This request is made for the following reason(s):
20          1. Undersigned counsel needs additional time to prepare this matter for trial or to
               reach a non-trial disposition agreement with the government.
21
22          2. The ends of justice served by this continuance outweigh the best interests of the
               public and the defendant in a speedy trial, and denial of this request to continue
23             will result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A), (B)(i).
24
            3. Assistant United States Attorney Ryan J. Ellersick has been contacted and does
25             not oppose this request.
26
27
     ///
28

                                                  1
     Case 4:20-cr-01706-JGZ-MSA Document 30 Filed 01/12/21 Page 2 of 2




1          RESPECTFULLY SUBMITTED this 12th day of January, 2021.
2                                                JON M. SANDS
                                                 Federal Public Defender
3
                                                 /s/ Walter I. Gonçalves, Jr.
4                                                WALTER I. GONCALVES, JR.
                                                 Assistant Federal Public Defender
5
6    Copy of the foregoing has been provided
7    by electronic transmittal via the CM/ECF System:

8
     Ryan J. Ellersick
9    Assistant United States Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
